PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/997,770
Filing Date: 5 Jun 2018
Appellant(s): Chopra et al.



__________________
Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s Argument A
Appellant argues that combination of the references does not disclose a “digital offset lithography ink” and opines on what the definition of a “digital offset lithography ink” is by referencing “print process studies” and making general assertions as to what it means to be “a digital offset lithography ink” (Ap. Br. paragraph bridging pages 6 and 7, and first full paragraph on page 7). However, no evidence has been given which sets specific conditions or requirements on an ink which would make it a “digital offset lithography ink.”  In this instance, there is nothing of record to show that the inks disclosed by either Breton et al. or Punet Plensa et al. would not be able to function as “digital offset lithography inks.”  Furthermore, it has been held that when the claimed and prior art compositions are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the ink of Breton et al. as modified by Punet Plensa et al. is at least substantially identical to that claimed, the ink is presumed to be able to function as a digital offset lithography ink. 
Appellant argues that the inks of Breton et al. “appear to be radiation curable” (Ap. Br. p. 7, paragraph 3). This argument is not persuasive.  First of all, Breton et al. do not require any components which are radiation curable.  Appellant cites paragraphs 25, 36, and 58.  However, paragraph 25 only mentions that some embodiments are radiation curable; paragraph 36 mentions that one mechanism for controlling the rheology can include curing the ink; and paragraph 58 states that ink in some embodiments may include polymers which are photocurable.  None of these paragraphs require curable components. Secondly, the claims do monomers. None of the examples cited by Appellant show any curable monomers which are required.
Appellant argues (Ap. Br., p. 7, paragraph 3) that the inks of Breton et al. “also appear to require significant water evaporation,” seemingly suggesting that this differentiates from the instant claims.  This argument is moot, as there is no requirement in the claims that there not be any water evaporation.  Furthermore, Appellant uses the same process wherein between the ink take up onto the intermediate transfer member and the ink transfer onto the substrate the ink is partially or completely dried in order to modify its rheology (paragraph 87 of Appellant’s specification). 
Appellant argues that Breton et al. and Punet Plensa et al. do not teach the ink composition with the recited viscosity properties (Ap. Br., last paragraph of page 7).  First of all, this amounts to an argument against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, Breton et al. disclose that the inks before transfer to the intermediate transfer member (the ink take up) have a viscosity of 10 to 1,000,000 cps in the temperature range of 20 °C to 50 °C (paragraph 65).  These ranges overlap the ranges recited for the ink take up point.  Furthermore, after drying the ink (in the same manner as disclosed by Appellants) to change the viscosity for transferring to the substrate, the ink has a viscosity of between 10,000 to 1,000,000,000 cps at the ink transfer temperature of 10 °C to 90 °C (paragraphs 13 and 65). These ranges also overlap the recited ranges for the ink transfer point.  Therefore, at least Breton et al. disclose the recited properties.  Finally, it has been held that when the claimed and prior art compositions are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this 
Appellant argues, essentially, that Punet Plensa et al. and Breton et al. are not combinable, because the ink of Punet Plensa et al. is an ink jet ink (Ap. Br., p. 9, paragraph 3).  This is not persuasive because Breton et al. disclose that the ink can be used in an ink jet process to put the ink onto the intermediate transfer member (paragraphs 40-44).  Therefore, the teachings of Punet Plensa et al. are more than reasonably pertinent to the teachings of Breton et al. 
Appellant argues, essentially, that the ink of Punet Plensa et al. is not combinable with the ink of Breton et al. (Ap. Br., p. 9, paragraph 3). However, it is not the ink of Punet Plensa et al. which is used to modify Breton et al.; rather, it is the teaching that adding a carboxylated acrylonitrile-butadiene-styrene (ABS) polymer to an inkjet ink composition results in, inter alia, good ink storage stability to avoid clogging of printhead orifices during use (paragraph 15).  It is clear from the disclosure of Punet Plensa et al. that the benefits are obtained from the addition of carboxylated ABS to the inkjet ink.  Furthermore, since Breton et al. clearly use an inkjet method to deposit the ink to the intermediate transfer member, one having ordinary skill in the art would more than reasonably expect that adding carboxylated ABS to the ink would have the effect of avoiding clogging of the printhead orifices.
With respect to claim 5, Appellant argues that it would not be obvious to choose the ABS emulsion having acrylonitrile content as recited (Ap. Br., p 10, paragraph 3).  Examiner notes that Appellants did not challenge the Examiner’s taking official notice of the fact that ABS emulsions having acrylonitrile content of from about 50 percent or greater were commercially available.  As such, it was taken as being true.  See MPEP §2144.03(C).  Furthermore, it has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Thus, Examiner maintains that it would have been obvious to one having ordinary skill in the art to use the commercially available ABS emulsions 
Appellant further argues that “it does not seem correct” to cite Punet Plensa et al. as somehow rendering this claim obvious because they fail to teach an acrylonitrile-butadiene-styrene having a high acrylonitrile content from about 50 percent or greater acrylonitrile (Ap. Br., last sentence of paragraph bridging pages 10 and 11).  This argument is spurious as the rejection is not based upon the teachings of Punet Plensa et al. alone.  The rejection is based upon Breton et al., combined with Punet Plensa et al., AND also using motivation which comes from established precedent (see MPEP §2144.07) and/or the additionally provided motivation of the ease of using a commercially available product.
With respect to claim 16, Appellant again argues that the teachings of Punet Plensa et al. are not combinable with Breton et al. (Ap. Br., p. 11, paragraph 2). Examiner reiterates the responses above for how Examiner considers them to be combinable.  Again, Examiner asserts that since the modified ink of Breton et al. is at least substantially identical to that claimed, the recited property of claim 16 is presumed inherent.  Appellant has not provided any evidence that the modified ink of Breton et al. would not have the property recited.
Appellant’s Argument B 
Appellant argues that the teachings of Foucher et al. are also not combinable with Breton et al. because the inks of Foucher et al. are also inkjet inks (Ap. Br., p. 12, paragraph 2).  Again, Examiner points out that Breton et al. use an inkjet process to transfer ink to the intermediate transfer member, and asserts that the teachings of Foucher et al. with respect to an inkjet ink would therefore be more than reasonably pertinent.  
Appellant further states that Foucher et al. “[appear] to teach a different material” than is disclosed by Breton et al. (Ap. Br., p. 12, paragraph 2).  However, Breton et al. clearly disclose using sulfonated polyester (paragraph 48), which clearly encompasses the species sulfonated polyester amines disclosed by Foucher et al.  
Regardless, Foucher et al. teach using sulfonated polyester amines in order to have a pigment dispersion which is cold resistant and has a long shelf life (paragraph 26).  The rejection states that one having ordinary skill in the art would be motivated to use the sulfonated polyester amine of Foucher et al. in order to make the ink of Breton et al. (which is a pigment dispersion) cold resistant and/or have a long shelf life.  Even if it is construed to be different from the sulfonated polyester of Breton et al., the rejection can still be interpreted to be adding the sulfonated polyester of Foucher et al. to make it cold resistant and/or have a long shelf life.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853              

/SEUNGSOOK HAM/TQAS, TC 2800                                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.